Name: 94/566/EC: Commission Decision of 27 July 1994 amending Decision 87/131/EEC authorizing a method for grading pig carcases in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  marketing;  documentation
 Date Published: 1994-08-20

 Avis juridique important|31994D056694/566/EC: Commission Decision of 27 July 1994 amending Decision 87/131/EEC authorizing a method for grading pig carcases in the Netherlands (Only the Dutch text is authentic) Official Journal L 215 , 20/08/1994 P. 0027 - 0027COMMISSION DECISION of 27 July 1994 amending Decision 87/131/EEC authorizing a method for grading pig carcases in the Netherlands (Only the Dutch text is authentic) (94/566/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas the Commission, by Decision 87/131/EEC (3), as last amended by Decision 92/100/EEC (4), has authorized a method for grading pig carcases in the Netherlands;Whereas the amendments concerning the standard presentation of pig carcases introduced by Regulation (EC) No 3513/93 to Regulation (EEC) No 3220/84 as from 1 July 1994 allow to delete as from the same date, the derogation from the standard presentation provided for in Article 1a of Decision 87/131/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Article 1a of Decision 87/131/EEC is hereby deleted.Article 2 This Decision is addressed to the Kingdom of the Netherlands.It shall apply with effect from 1 July 1994.Done at Brussels, 27 July 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 51, 20. 2. 1987, p. 50.(4) OJ No L 39, 15. 2. 1992, p. 44.